Citation Nr: 1451490	
Decision Date: 11/20/14    Archive Date: 11/26/14

DOCKET NO.  12-09 411	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

K. Quander Forde, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to January 1984, with additional Reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The Veteran testified before the undersigned Veterans Law Judge at a hearing in February 2014.  A transcript of this hearing has been associated with the record.  

In February 2014, the Veteran waived the right to initial RO review of evidence received after the March 2012 statement of the case (SOC).  No additional action in this regard is warranted.  See 38 C.F.R. § 20.1304(c) (2014).  The Veteran's motion to advance his case on the Board's docket was denied in November 2014.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contended during his February 2014 Board hearing that his PTSD has worsened since the most recent VA psychiatric examination, which was conducted in February 2011.  As such, VA is required to afford him a contemporaneous VA examination to assess the current nature, extent, and severity of his psychiatric disorder.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007), Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43186 (1995).  

Additionally, the most recent VA treatment record in the claims file is dated October 12, 2010.  Thus, the Veteran should be provided an opportunity to identify any VA or private providers who have treated his PTSD since October 12, 2010.

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Veteran and ask that he identify any outstanding VA and non-VA treatment records pertaining to his PTSD.  The RO should take appropriate measures to request copies of any outstanding records of pertinent VA or private medical treatment, including those from the VAMC in Charlotte, North Carolina and Salisbury, North Carolina, and associate them with the claims file.  Any negative response should be in writing and associated with the claims file.  

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge of the nature, extent and severity of his PTSD.  

3.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an examination to determine the current nature, extent, and severity of his PTSD.  All indicated tests should be conducted.  The claims file should be made available and reviewed by the examiner.  

The examiner should report all pertinent findings and estimate the Veteran's GAF score and comment on the severity of any social and occupational impairment related to his psychiatric disability.  

All opinions should be supported by a clear rationale, with citation to relevant medical findings. 

4.  Then readjudicate the claim for a higher initial rating for PTSD.  If the benefit sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


